          Case 1:19-cv-00630-CG Document 33 Filed 07/29/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

CARRIE ESCOBEDO,

                     Plaintiff,

v.                                                              No. CV 19-630 CG

ANDREW M. SAUL,
Commissioner of the
Social Security Administration,

                     Defendant.

          ORDER GRANTING STIPULATION TO AWARD ATTORNEY FEES
                UNDER THE EQUAL ACCESS TO JUSTICE ACT

       THIS MATTER is before the Court on Plaintiff’s Unopposed Motion for Attorney

Fees Pursuant to the Equal Access to Justice Act, with Memorandum in Support (the

“Stipulated Motion”), (Doc. 32), filed July 28, 2020. The Court, having reviewed the

Stipulated Motion under the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412,

finds the Stipulated Motion is well-taken and fees shall be awarded, made payable to

Plaintiff but mailed to Plaintiff’s attorney in the amount of $4,561.50 in attorney fees and

$400.00 in filing fees. See Astrue v. Ratliff, 560 U.S. 586 (2010) (EAJA fees are paid to

the prevailing party, not the attorney).

       IT IS THEREFORE ORDERED that if Plaintiff’s counsel receives attorney fees

under both the EAJA and 42 U.S.C. § 406(b) of the Social Security Act, Plaintiff’s

counsel shall refund the smaller award to Plaintiff pursuant to Weakley v. Bowen, 803

F.2d 575, 580 (10th Cir. 1986).

       IT IS SO ORDERED.


                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE
